J-S01015-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAVID PAUL EVANS                           :
                                               :
                       Appellant               :   No. 144 MDA 2021

       Appeal from the Judgment of Sentence Entered December 22, 2020
    In the Court of Common Pleas of Lackawanna County Criminal Division at
                        No(s): CP-35-CR-0001690-2019


BEFORE:      BOWES, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                                 FILED: JUNE 8, 2022

        David Paul Evans appeals from the judgment of sentence of thirty-two

to seventy-two months of incarceration followed by seven years of probation

entered after he pled guilty to one count each of statutory sexual assault and

corruption of minors. We affirm.

        In pleading guilty, Appellant admitted that, on January 1, 2014, he had

a fourteen-year-old minor perform oral sex upon him. The trial court, after a

presentence investigation, imposed consecutive standard-range sentences.

Appellant filed a timely motion for reconsideration of sentence, which the trial

court denied. This timely appeal followed, and both Appellant and the trial

court complied with Pa.R.A.P. 1925.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S01015-22


      Rather than file a brief advocating on Appellant’s behalf, counsel filed in

this Court a petition seeking leave to withdraw as counsel and a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.

Santiago, 978 A.2d 349 (Pa. 2009).            Therein, counsel identified two

discretionary sentencing issues arguably supporting the appeal, but opined

that the appeal was wholly frivolous because the claims were waived. We

agreed with counsel that a challenge to the trial court’s failure to state the

reasons for the sentence on the record at the time of sentencing was waived

for failure to raise the issue prior to appeal. See Commonwealth v. Evans,

272 A.3d 474 (Pa.Super. 2022) (non-precedential decision at 6). However,

we found that counsel could argue, without violating her duty not to pursue

frivolous appeals, that the claim that the sentence was excessive was

preserved and warranted relief. Id. at 7-8. Therefore, we denied counsel’s

application to withdraw and ordered additional briefing.

      Appellant now presents the following questions for our review:

      A.   Whether the trial court failed to state on the record the
      reasons for the sentences imposed as required by Pa.R.Crim.P.
      708 (D)(2).

      B.    Whether the sentences imposed were harsh and excessive
      and an abuse of discretion since Appellant was not found to be a
      sexually violent offender the assault occurred on only one
      occasion, and when both offenses involved the same act.

Appellant’s brief at 4 (unnecessary capitalization omitted).

      Both claims implicate the discretionary aspects of Appellant’s sentence.

See, e.g., Commonwealth v. Fowler, 930 A.2d 586, 593 (Pa.Super. 2007)

                                      -2-
J-S01015-22


(observing that a failure of the sentencing court to offer a statement of

reasons goes to the discretionary aspects of the sentence, not its legality).

Consequently, in reviewing the questions, we bear in mind the following:

       An appellant is not entitled to the review of challenges to the
       discretionary aspects of a sentence as of right. Rather, an
       appellant challenging the discretionary aspects of his sentence
       must invoke this Court’s jurisdiction. We determine whether the
       appellant has invoked our jurisdiction by considering the following
       four factors:

             (1) whether appellant has filed a timely notice of
             appeal; (2) whether the issue was properly preserved
             at sentencing or in a motion to reconsider and modify
             sentence; (3) whether appellant’s brief has a fatal
             defect [pursuant to] Pa.R.A.P. 2119(f); and (4)
             whether there is a substantial question that the
             sentence appealed from is not appropriate under the
             Sentencing Code.

Commonwealth v. Lucky, 229 A.3d 657, 663–64 (Pa.Super. 2020) (cleaned

up).

       Appellant timely filed a notice of appeal and a timely post-sentence

motion for reconsideration of sentence. Appellant’s brief contains a statement

pursuant to Pa.R.A.P. 2119(f) claiming that the trial court erred in failing to

state on the record its reasons for the sentence imposed and that the sentence

is harsh and excessive. See Appellant’s brief at 10-11. We have already

determined that the claim regarding the lack of a contemporaneous statement

of reasons for the sentence is waived because it was not preserved for appeal.

See Evans, supra (non-precedential decision at 6). However, we conclude

that the issue concerning the excessiveness of the sentence under the


                                      -3-
J-S01015-22


circumstances was preserved and raises a substantial question. See Motion

for Reconsideration of Sentence, 12/29/20, at ¶¶ 3-6 (contending that a

county, rather than state, sentence was warranted based upon the mitigating

factors and the fact that Appellant’s convictions relate to a single criminal act);

Commonwealth v. Malovich, 903 A.2d 1247, 1253 (Pa.Super. 2006)

(holding substantial question presented by claim that the sentence was

excessive in proportion to the offenses).

      The following principles govern our review of the merits of Appellant’s

claim.   “When reviewing sentencing matters, this Court must accord the

sentencing court great weight as it is in the best position to view the

defendant’s character, displays of remorse, defiance or indifference, and the

overall effect and nature of the crime.” Commonwealth v. Edwards, 194

A.3d 625, 637 (Pa.Super. 2018) (cleaned up).          “We cannot re-weigh the

sentencing factors and impose our judgment in the place of the sentencing

court.” Commonwealth v. Macias, 968 A.2d 773, 778 (Pa.Super. 2009).

Hence, we review the sentencing court’s sentencing determination for an

abuse of discretion.

      In this context, an abuse of discretion is not shown merely by an
      error in judgment. Rather, the appellant must establish, by
      reference to the record, that the sentencing court ignored or
      misapplied the law, exercised its judgment for reasons of
      partiality, prejudice, bias or ill will, or arrived at a manifestly
      unreasonable decision.

Commonwealth v. Antidormi, 84 A.3d 736, 760 (Pa.Super. 2014).




                                       -4-
J-S01015-22


       While its discretion is broad, “the trial court’s discretion is not

unfettered.” Commonwealth v. Coulverson, 34 A.3d 135, 144 (Pa.Super.

2011). The sentence imposed “should call for confinement that is consistent

with the protection of the public, the gravity of the offense as it relates to the

impact on the life of the victim and on the community, and the rehabilitative

needs of the defendant.” 42 Pa.C.S. § 9721(b). “Where the sentencing court

had the benefit of a presentence investigation report (‘PSI’), we can assume

the sentencing court was aware of relevant information regarding the

defendant’s character and weighed those considerations along with mitigating

statutory factors.” Commonwealth v. Hill, 210 A.3d 1104, 1117 (Pa.Super.

2019) (cleaned up).

       The main thrust of Appellant’s sentencing challenge is that he was given

consecutive sentences at the higher end of the standard range of the

guidelines based upon a single incident.         See Appellant’s brief at 15.   He

highlights that both convictions stem from one, not two, incidents, and the

trial court failed to proffer reasons why an aggregate term of thirty-two to

seventy-two months of incarceration, followed by seven years of probation,

was appropriate.1 Id.


____________________________________________


1 Appellant does not contend that the trial court improperly considered charges
that were dismissed as part of a plea agreement. Cf. Commonwealth v.
Stewart, 867 A.2d 589, 593 (Pa.Super. 2005) (“[A] manifest abuse of
discretion exists when a sentence is enhanced due to charges that have been
nolle prossed as part of a plea agreement, because notions of fundamental
fairness are violated.”).

                                           -5-
J-S01015-22


       We observe that, “[p]recisely because of the wide latitude afforded

sentencing courts and because we recognize the court’s ability to arrive at a

balanced judgment when possessed of all the facts, it becomes imperative

that    the    facts    relied    upon     by    the     sentencing     court    be

accurate.” Commonwealth v. Medley, 725 A.2d 1225, 1229 (Pa.Super.

1999) (emphasis in original).

       A sentence is     invalid    if    the     record    discloses     that
       the sentencing court may have relied in whole or in part upon an
       impermissible consideration. This is so because the court violates
       the defendant’s right to due process if, in deciding upon
       the sentence, it considers unreliable information, or information
       affecting the court’s impartiality, or information that it is otherwise
       unfair to hold against the defendant. Simply put, the evidence
       upon which a sentencing court relies must be accurate, and there
       must be evidentiary proof of the factor, upon which the court
       relied.

Commonwealth v. Downing, 990 A.2d 788, 793 (Pa. Super. 2010) (cleaned

up).

       The trial court denied basing Appellant’s sentences “upon inaccurate,

insufficient or improper information.” Trial Court Opinion, 9/24/21, at 14. It

maintained that Appellant’s contention that it “should have viewed [his]

offenses as occurring on only one occasion and involving the same act is

misplaced.” Id. at 12. The court explained:

       A review of the affidavit of probable cause indicates that the
       Appellant asked D.W. to perform oral sex on him while driving her
       to school. She refused. Subsequently, on January 1, 2014, after
       providing D.W., a minor with alcohol, he forced her to perform
       oral sex on his penis. The Appellant’s claim that the sexual assault
       occurred on one occasion and involved the same act is in direct
       variance with the record. While the Appellant’s plea references

                                         -6-
J-S01015-22


      one instance of oral sex, D.W. indicated during a forensic interview
      that when the Appellant drove her to school, he asked her to
      perform oral sex in exchange for skipping school.

Id. at 12 n.5. The trial court acknowledged that the other incident was not a

factual basis for Appellant’s convictions, but opined that it was properly-

considered unprosecuted conduct. Id. (citing Commonwealth v. P.L.S., 894

A.2d 120, 131 (Pa. Super. 2006 ) (holding that a sentencing court is permitted

to consider prior conduct that did not result in prosecution or conviction so

long as the legal system did not exonerate the defendant for that conduct,

there is evidentiary support for the conduct in the record, and the trial court

recognizes that there was no conviction)). The trial court observed that, since

the two offenses did not merge, Appellant was not entitled to “a volume

reduction.” Id. at 12.

      The trial court further indicated that its decision was informed by the

sentencing guidelines, the PSI report, and the weighing of the sentencing

factors.   Id. at 13.    It maintains that the imposed aggregate sentence,

composed of consecutive standard-range sentences, is commensurate with

the crimes, Appellant’s individual circumstances, and the protection of the

victim and the public. Specifically, he committed the offenses while holding a

position of trust, as he and the victim viewed each other as uncle and niece

although they were not blood relatives      Id. at 13-14.    Rather than fully

accepting the gravity of the harm he caused, Appellant “repeatedly minimized

his actions because they occurred in 2014.”         Id. at 13.    This lack of


                                     -7-
J-S01015-22


appreciation of the inappropriateness of his actions evinced that Appellant

failed to rehabilitate since his prior conviction for corruption of minors. Id. at

14.

      Upon examination of the certified record, we cannot conclude that the

trial court based Appellant’s sentence on incorrect or improper information, or

that it otherwise “ignored or misapplied the law, exercised its judgment for

reasons of partiality, prejudice, bias or ill will, or arrived at a manifestly

unreasonable decision.” Antidormi, supra at 760. As such, we discern no

abuse of discretion that warrants disturbing Appellant’s judgment of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/08/2022




                                      -8-